06/25/2020



                                                                                     Case Number: DA 20-0232




        IN THE SUPREME COURT OF THE STATE OF MONTANA

                                   No. DA 20-0232

JAMES DAVID SIMPSON,                      )
                                          )
             Petitioner/Appellant,        )
                                          )        ORDER GRANTING
       vs.                                )        SECOND EXTENSION
                                          )        OF TIME TO FILE
MUSSELSHELL COUNTY BOARD                  )        OPENING BRIEF
OF COMMISSIONERS,                         )
                                          )
             Respondent/Appellee.         )
                                          )

      Appellant/Petitioner James David Simpson has moved the Court, pursuant to
M.R.App.P. 26(2), for an extension from July 6, 2020, up to an including August
14, 2020, in which to file his opening brief in this matter. It is supported by
affidavit of counsel. Appellee/Respondent Musselshell County Board of
Commissioners does not oppose the motion.
      Pursuant to the authority granted under M.R.App.P. 26(2), and good cause
having been shown, Appellant, James David Simpson, is given an extension of
time up to and including August 14, 2020, to file his opening brief.
      DATED this _____day of June, 2020


                                        ____________________________________
                                        Montana Supreme Court Justice



                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                                June 25 2020